396 U.S. 277 (1970)
SWAIN ET AL.
v.
BOARD OF ADJUSTMENT OF THE CITY OF UNIVERSITY PARK ET AL.
No. 714.
Supreme Court of United States.
Decided January 12, 1970.
APPEAL FROM THE COURT OF CIVIL APPEALS OF TEXAS, FIFTH SUPREME JUDICIAL DISTRICT.
William Burrow for appellants.
Alfred L. Ruebel for appellees.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is denied.